                                                                  Case 2:20-cv-02748-ODW-PVC Document 1 Filed 03/24/20 Page 1 of 17 Page ID #:1




                                                             1
                                                                   BRIAN T. DUNN, ESQ (SBN 176502)
                                                             2     Email: bdunn@cochranfirm.com
                                                                   THE COCHRAN FIRM – CALIFORNIA
                                                             3
                                                                   4929 Wilshire Boulevard, Suite 1010
                                                             4     Los Angeles, California 90010
                                                             5
                                                                   Telephone: (323) 435-8205
                                                                   Facsimile: (323) 282-5280
                                                             6
                                                                   Attorneys for Plaintiffs
                                                             7

                                                             8

                                                             9                          UNITED STATES DISTRICT COURT
                                                             10                       CENTRAL DISTRICT OF CALIFORNIA
                                                             11

                                                             12    JANE DOE, an individual; M.S., a      ) Case No.:
                                                                                                         )
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                                   minor, by and through her Guardian Ad ) COMPLAINT FOR DAMAGES
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                             13
                                                                   Litem, Lashaunda Everage,             )
       THE COCHRAN FIRM – CALIFORNIA




                                                             14                                          )   1. Violations of Civil Rights [42
                                                                                                         )
                                                             15                                          )      U.S.C § 1983](Based on
                                                                                Plaintiffs,              )      Unreasonable Search and
                                                             16           vs.                            )      Seizure of Person)
                                                                                                         )
                                                             17                                          )
                                                                                                         )   2. Battery (Cal. Government Code
                                                             18    COUNTY OF LOS ANGELES, a              )
                                                                   municipal entity, and DOES 1 through ))      §§ 815.2(a); Cal. Civil Code §
                                                             19
                                                                   50, Inclusive,                               43)
                                                                                                         )
                                                             20                                          )
                                                                                Defendants.              )   3. Negligence and Negligent
                                                             21                                          )      Infliction of Emotional Distress
                                                                                                         )
                                                             22                                          )
                                                                                                         )   4. Intentional Infliction of
                                                             23                                          )
                                                                                                         )      Emotional Distress
                                                             24                                          )
                                                                                                         )
                                                             25                                          )
                                                                                                         )
                                                             26                                          )
                                                                                                         )
                                                             27                                          )      DEMAND FOR JURY TRIAL
                                                                                                         )
                                                             28



                                                                                                           1
                                                                  Case 2:20-cv-02748-ODW-PVC Document 1 Filed 03/24/20 Page 2 of 17 Page ID #:2




                                                             1                                   JURISDICTION AND VENUE
                                                             2           1.       Jurisdiction is vested in this court under 28 U.S.C. § 1343(3)-(4) for
                                                             3     violations of the 1871 Civil Rights Enforcement Act, as amended, including 42
                                                             4
                                                                   U.S.C § 1983 and 28 U.S.C § 1331.
                                                             5
                                                                         2.       Venue is proper in the Central District of California under 28 U.S.C. §
                                                             6
                                                                   1391(a)-(b).
                                                             7
                                                                                                             PARTIES
                                                             8
                                                                         3.       At all relevant times mentioned herein, Plaintiff JANE DOE was and
                                                             9
                                                                   is a resident of the County of Los Angeles and the State of California.
                                                             10
                                                                         4.       At all relevant times mentioned herein, Plaintiff M.S., a minor, by and
                                                             11
                                                                   through her Guardian Ad Litem, Lashaunda Everage, was and is a resident of the
                                                             12
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                                   County of Los Angeles and the State of California. Plaintiff M.S. is the birth
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                             13
                                                                   daughter of Plaintiff JANE DOE.
       THE COCHRAN FIRM – CALIFORNIA




                                                             14

                                                             15
                                                                         5.       Defendant COUNTY OF LOS ANGELES (hereinafter "COUNTY")

                                                             16    is, and at all relevant times mentioned herein was, a municipal entity or political
                                                             17    subdivision of the United States, organized and existing under the laws of the State
                                                             18    of California.
                                                             19          6.       Plaintiffs are informed, believe, and thereon allege that the heretofore
                                                             20    unknown Defendant DOE Deputies are, and at all relevant times mentioned herein
                                                             21    were, residents of the County of Los Angeles and State of California. Plaintiffs are
                                                             22    further informed and believe, and thereon allege, that at all times relevant to the
                                                             23    acts and omissions herein alleged, the heretofore unknown Defendant DOE
                                                             24
                                                                   Deputies were sheriff's deputies employed by the Defendant COUNTY and the Los
                                                             25
                                                                   Angeles County Sheriff's Department and were acting under the color of state law
                                                             26
                                                                   and in the course and scope of their employment with the Defendant COUNTY
                                                             27
                                                                   and the Los Angeles County Sheriff's Department.
                                                             28



                                                                                                               2
                                                                  Case 2:20-cv-02748-ODW-PVC Document 1 Filed 03/24/20 Page 3 of 17 Page ID #:3




                                                             1           7.     On or around August 9, 2019, a timely Claim for Damages was
                                                             2     submitted to the County of Los Angeles, in a substantial compliance with
                                                             3     California Government Code § 910, et seq. As of the date of the filing of this
                                                             4
                                                                   Complaint, said Claim has been rejected.
                                                             5
                                                                         8.     Plaintiffs are unaware of the true names and capacities of those
                                                             6
                                                                   Defendants sued herein as DOE Defendants. Plaintiffs will amend this Complaint
                                                             7
                                                                   to allege said Defendants' true names and capacities when that information
                                                             8
                                                                   becomes known to them. Plaintiffs are informed, believe and allege that these DOE
                                                             9
                                                                   Defendants are legally responsible and liable for the incident, injuries, and
                                                             10
                                                                   damages hereinafter set forth, and that each of said Defendants proximately caused
                                                             11
                                                                   the injuries and damages by reason of negligent, carless, deliberately indifferent,
                                                             12
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                                   intentional, willful, or wanton misconduct, including the negligent, carless,
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                             13
                                                                   deliberately indifference, intentional, willful, or wanton misconduct in creating and
       THE COCHRAN FIRM – CALIFORNIA




                                                             14

                                                             15
                                                                   otherwise causing the incidents, conditions, and circumstances hereinafter set

                                                             16    forth, or by reason of direct or imputed negligence or vicarious fault or beach of
                                                             17    duty arising out of the matters herein alleged. Plaintiffs will seek leave to amend
                                                             18    this Complaint to set forth said true names and identities of the unknown named
                                                             19    DOE Defendants when they are ascertained.
                                                             20          9.     Plaintiffs are informed, believe, and thereon allege that at all times
                                                             21    herein mentioned, each of the Defendants was the agent and/or employee and/or
                                                             22    co-conspirator of each of the remaining Defendants, and in doing the things
                                                             23    hereinafter alleged, was acting within the scope of such agency, employment,
                                                             24
                                                                   and/or conspiracy and with the permission and consent of the other co-Defendants.
                                                             25
                                                                         10.    Each of the individual Defendants sued herein is sued both in their
                                                             26
                                                                   individual and personal capacities, as well as in his or her official capacities.
                                                             27

                                                             28



                                                                                                              3
                                                                  Case 2:20-cv-02748-ODW-PVC Document 1 Filed 03/24/20 Page 4 of 17 Page ID #:4




                                                             1                      FACTS COMMON TO ALL CAUSES OF ACTION
                                                             2           11.    This Complaint arises out the unconstitutional and unreasonable
                                                             3     execution of a search warrant (hereinafter "Warrant"). On or around July 25, 2019,
                                                             4
                                                                   between the approximate hours of 11:00 a.m. and 12:00 p.m., on or around a
                                                             5
                                                                   residential property located at 1542 Sutherland Street, in the City of Lancaster,
                                                             6
                                                                   County of Los Angeles, and State of California, heretofore unknown deputies
                                                             7
                                                                   employed by and acting in the course and scope of their employment with the Los
                                                             8
                                                                   Angeles County Sheriff's Department, executed a search warrant on the subject
                                                             9
                                                                   residence.
                                                             10
                                                                         12.    Present at the home during the execution of this warrant were JANE
                                                             11
                                                                   DOE, and minor M.S., who is JANE DOE'S birth daughter, both of whom were not
                                                             12
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                                   associated with any criminal wrongdoing and were not the subject of the warrant.
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                             13
                                                                   During the execution of the subject warrant, multiple male Defendant DOE
       THE COCHRAN FIRM – CALIFORNIA




                                                             14

                                                             15
                                                                   Deputies armed with firearms, assault rifles, and shotguns, violently gained entry

                                                             16    into the residence without the consent of Plaintiff DOE or the consent of any other
                                                             17    person, and without announcing their presence in a manner reasonably calculated
                                                             18    to ensure the compliance of persons present in the residence. In gaining entry as
                                                             19    described herein, multiple Defendant male DOE Deputies breached and broke the
                                                             20    locks of the outer door with a battering ram. Upon gaining entry, said male
                                                             21    Defendant male DOE Deputies violently confronted Plaintiff JANE DOE with
                                                             22    firearms drawn, without having probable cause or reasonable suspicion to believe
                                                             23    that JANE DOE had committed a crime, or would commit a crime in the future.
                                                             24
                                                                         13.    When Defendant male DOE Deputies confronted JANE DOE as
                                                             25
                                                                   described herein, she was in the immediate presence of her birth daughter M.S. and
                                                             26
                                                                   JANE DOE was completely nude, and not in possession of any kind of weapon.
                                                             27
                                                                   When Defendant male DOE Deputies confronted JANE DOE, as described herein,
                                                             28
                                                                   she was plainly and obliviously exhibiting signs of being on her menstrual cycle,
                                                                                                             4
                                                                  Case 2:20-cv-02748-ODW-PVC Document 1 Filed 03/24/20 Page 5 of 17 Page ID #:5




                                                             1     and clearly communicated this fact to the male Defendant male DOE Deputies
                                                             2     immediately after they gained entry into the interior of the subject residence.
                                                             3     Defendant male DOE Deputies proceeded to detain JANE DOE by violently
                                                             4
                                                                   restraining her, handcuffing her, and escorting JANE DOE out of the subject
                                                             5
                                                                   residence and onto the public street area without securing, or allowing JANE DOE
                                                             6
                                                                   to secure sufficient clothing, protective outer wear, or feminine hygiene products,
                                                             7
                                                                   which would have adequately served to cover her nude body and/or contain the
                                                             8
                                                                   flow of her menstrual bleeding.
                                                             9
                                                                         14.    Prior to exiting the residence, Defendant male DOE Deputies used
                                                             10
                                                                   unreasonable force against JANE DOE by intentionally brandishing their firearms
                                                             11
                                                                   in unreasonable manner at her, and deploying handcuffs on JANE DOE in an
                                                             12
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                                   unreasonable manner that constituted excessive force, notwithstanding the fact that
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                             13
                                                                   JANE DOE was not armed with any kind of weapon, was not the subject of the
       THE COCHRAN FIRM – CALIFORNIA




                                                             14

                                                             15
                                                                   warrant, had committed no crime, and was not under suspicion for the commission

                                                             16    of any crime, and plainly and obviously did not pose a threat of violence to any
                                                             17    person.
                                                             18          15.    While Plaintiff JANE DOE was unclothed, and visibly nude, she was
                                                             19    led outside the residence and onto a public area while handcuffed and visibly
                                                             20    bleeding from her menstrual cycle. Defendant male DOE Deputies further used
                                                             21    unreasonable force against JANE DOE by lying her down in prone position while
                                                             22    handcuffed, visibly naked, and visibly bleeding from her menstrual cycle during
                                                             23    broad daylight, and in the presence of multiple male Defendant male DOE
                                                             24
                                                                   Deputies, other residents, and passersby. These acts were undertaken in the
                                                             25
                                                                   immediate presence of JANE DOE'S birth daughter, minor M.S., causing JANE
                                                             26
                                                                   DOE and M.C. to suffer severe emotional distress upon witnessing these events.
                                                             27
                                                                   Defendant male DOE Deputies then proceeded to use excessive and unreasonable
                                                             28
                                                                   force by unreasonably hobbling Plaintiff JANE DOE's legs while she lay in a prone
                                                                                                             5
                                                                  Case 2:20-cv-02748-ODW-PVC Document 1 Filed 03/24/20 Page 6 of 17 Page ID #:6




                                                             1     position while excessively and unreasonably handcuffed, visibly naked, and visibly
                                                             2     bleeding from her menstrual cycle in broad daylight, and in the presence of
                                                             3     multiple male Defendant DOE Deputies, other residents, and passersby. Thereafter,
                                                             4
                                                                   Defendant male DOE Deputies conducted, or caused to be conducted, an
                                                             5
                                                                   unreasonable and unconstitutional strip search of JANE DOE, while she remained
                                                             6
                                                                   unreasonably restrained in a police vehicle, in contravention of the Fourth
                                                             7
                                                                   Amendment to the United States Constitution, and the applicable provisions of
                                                             8
                                                                   California Penal Code §4030., among other provisions of the United States
                                                             9
                                                                   Constitution and California Statues.
                                                             10
                                                                         16.    Plaintiff JANE DOE suffered further constitutional deprivations
                                                             11
                                                                   arising out of being unjustifiably transported to the Sheriff's station, where she was
                                                             12
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                                   again unjustifiably imprisoned, and detained.
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                             13
                                                                         17.    As a direct and proximate result of being unreasonably restrained as
       THE COCHRAN FIRM – CALIFORNIA




                                                             14

                                                             15
                                                                   described herein, JANE DOE suffered physical injuries that required immediate

                                                             16    and extensive medical treatment, and extreme emotional distress.
                                                             17          18.    At all times relevant to the events described herein, the involved male
                                                             18    Defendant DOE Deputies deliberately failed to undertake any reasonable efforts to
                                                             19    secure the presence of a female deputy in direct contravention of the polices of the
                                                             20    Los Angeles County Sheriff's Department and the stands of reasonable care within
                                                             21    the law enforcement community.
                                                             22          19.    At all times relevant to the events described herein, Defendant DOE
                                                             23    Deputies further effected an unreasonable detention of minor Plaintiff M.S. in the
                                                             24
                                                                   immediate presence of her close family members, including Plaintiff JANE DOE
                                                             25
                                                                   and Plaintiff minor. When Defendant DOE Deputies detained M.S., as described
                                                             26
                                                                   herein, she was unarmed, not in possession of anything resembling a weapon, not
                                                             27
                                                                   the subject of the warrant, and not posing any form of threat to any Defendant
                                                             28
                                                                   Deputy, nor to any other person. When Defendant DOE Deputies detained minor
                                                                                                             6
                                                                  Case 2:20-cv-02748-ODW-PVC Document 1 Filed 03/24/20 Page 7 of 17 Page ID #:7




                                                             1     Plaintiff M.S., as described herein, she was in her underwear, and visibly detained
                                                             2     her outside the residence in a publicly viewable area, and in the immediate
                                                             3     presence of other deputies, other residents, and passersby.
                                                             4
                                                                         20.      Both prior to and during the time in which Plaintiffs were
                                                             5
                                                                   unreasonably detained as described herein, Plaintiffs were not armed with any kind
                                                             6
                                                                   of weapon, and posed no threat of violence to the Defendant DOE Deputies who
                                                             7
                                                                   detained them, made no aggressive movements, no furtive gestures, and no
                                                             8
                                                                   physical movements which would suggest to a reasonable sheriff's deputy that they
                                                             9
                                                                   were armed with any kind of weapon, or had the will, or the ability, to physically
                                                             10
                                                                   harm any person. Both prior to and during the time in which Plaintiffs were
                                                             11
                                                                   unreasonably detained as described herein, Defendant DOE Deputies acted with
                                                             12
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                                   deliberate indifference to the rights and safety of all Plaintiffs, and acted with a
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                             13
                                                                   purpose to harm unrelated to any legitimate law enforcement objective.
       THE COCHRAN FIRM – CALIFORNIA




                                                             14

                                                             15
                                                                                             FOR THE FIRST CAUSE OF ACTION

                                                             16            (By PLAINTIFF JANE DOE Against DEFENDANT DOES 1 through
                                                             17                      50 for Civil Rights Violations [42 U.S.C § 1983]
                                                             18                      (Based on Unreasonable Search and Seizure of Person)
                                                             19          21.      Plaintiff JANE DOE incorporates by reference the foregoing
                                                             20    allegations.
                                                             21          22.      This cause of action is to redress the deprivation, under color of
                                                             22    statute, ordinance, regulation, privileges, and immunities secured to JANE DOE by
                                                             23
                                                                   the Fourth Amendment to the United States Constitution.
                                                             24
                                                                         23.      Plaintiff is informed, believes, and hereon alleges that at all times
                                                             25
                                                                   mentioned herein, the Defendant COUNTY employed the individual Defendants
                                                             26
                                                                   named herein, including the heretofore unknown Defendant DOE Deputies. The
                                                             27
                                                                   Defendant COUNTY provided its individual employees and agents, including the
                                                             28
                                                                   Defendant DOE Deputies, with official badges and identification cards which
                                                                                                                7
                                                                  Case 2:20-cv-02748-ODW-PVC Document 1 Filed 03/24/20 Page 8 of 17 Page ID #:8




                                                             1     designated and described the bearers as employees of the Defendant COUNTY and
                                                             2     the Los Angeles County Sheriff's Department. At all times mentioned herein,
                                                             3     Defendant DOE Deputies were employed by the County of Los Angeles and the
                                                             4
                                                                   Los Angeles County Sheriff's Department.
                                                             5
                                                                         24.    At all times relevant to the acts and omissions herein alleged, the
                                                             6
                                                                   Defendant DOE Deputies were employed by the Defendant COUNTY and the Los
                                                             7
                                                                   Angeles County Sheriff's Department, and were acting under color of state law and
                                                             8
                                                                   in the course and scope of their employment with the Defendant COUNTY and the
                                                             9
                                                                   Los Angeles County Sheriff's Department.
                                                             10
                                                                         25.    Between the approximate hours of 11:00 a.m. and 12:00 p.m., on July
                                                             11
                                                                   25, 2019, on or around a residential property located at 1542 Sutherland Street, in
                                                             12
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                                   the city of Lancaster and County of Los Angeles, heretofore unknown Defendant
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                             13
                                                                   male DOE Deputies, while acting under color of state law and in the course and
       THE COCHRAN FIRM – CALIFORNIA




                                                             14

                                                             15
                                                                   scope of their employment with the Defendant COUNTY and the Los Angeles

                                                             16    County Sheriff's Department, executed a search warrant on the subjects residence.
                                                             17    Upon gaining entry, said male Defendant male DOE Deputies violently confronted
                                                             18    and detained JANE DOE, without having probable caused or reasonable suspicion
                                                             19    to believe that JANE DOE had committed any crime, or would commit a crime in
                                                             20    the future. When Defendant male DOE Deputies first made contact with JANE
                                                             21    DOE, JANE DOE was lawfully on the premises of her residence at 1524
                                                             22    Sutherland Street, had committed no criminal offense, and was not armed with any
                                                             23    kind of weapon. When Defendant DOE Deputies confronted and detained JANE
                                                             24
                                                                   DOE as described herein, she was in the immediate presence of her birth daughter,
                                                             25
                                                                   minor M.S., was nude, and not in possession of any kind of weapon. When
                                                             26
                                                                   Defendant male DOE Deputies confronted JANE DOE as described herein, she
                                                             27
                                                                   was plainly and obviously exhibiting signs of being on her menstrual cycle, and
                                                             28



                                                                                                             8
                                                                  Case 2:20-cv-02748-ODW-PVC Document 1 Filed 03/24/20 Page 9 of 17 Page ID #:9




                                                             1     clearly communicated this fact to the male Defendant DOE Deputies immediately
                                                             2     after they gained entry into the interior of the subjects residence.
                                                             3           26.    Without warning, Defendant male DOE Deputies proceeded to detain
                                                             4
                                                                   JANE DOE by violently confronting her with guns drawn, handcuffing her, and
                                                             5
                                                                   violently escorting her out the subject residence and onto the public street area
                                                             6
                                                                   without securing, or allowing JANE DOE to secure any form of sufficient clothing,
                                                             7
                                                                   protective outer wear, or feminine hygiene products.
                                                             8
                                                                         27.    Prior to exiting the residence, Defendant DOE Deputies used
                                                             9
                                                                   unreasonable force against JANE DOE by intentionally brandishing their firearms
                                                             10
                                                                   in an unreasonable manner at her, and deploying handcuffs on JANE DOE in an
                                                             11
                                                                   unreasonable manner that constituted excessive force, notwithstanding the fact that
                                                             12
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                                   JANE DOE was not armed with any kind of weapon, was not the subject of the
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                             13
                                                                   warrant, had committed no crime, and was not under suspicion for the commission
       THE COCHRAN FIRM – CALIFORNIA




                                                             14

                                                             15
                                                                   of any crime, and plainly and obviously did not pose a threat of violence to any

                                                             16    person.
                                                             17          28.    At no time during the course of these events did Plaintiff JANE DOE
                                                             18    pose any reasonable or credible threat of violence to Defendant DOE Deputies, nor
                                                             19    did she do anything to justify the force used against her, and the same was
                                                             20    excessive, unnecessary, and unlawful. Both prior to and during the time in which
                                                             21    she was unlawfully stopped, detained seized, and battered, JANE DOE was not
                                                             22    armed with any kind of weapon, posed no risk of violence to any sheriff's deputy,
                                                             23    or did not have the will, nor the ability to inflict bodily harm against any
                                                             24
                                                                   individual. Both prior to and during the time in which she was unlawfully stopped,
                                                             25
                                                                   detained, seized, and assaulted and battered, JANE DOE had committed no
                                                             26
                                                                   criminal offense, was not resisting arrest nor obstructing the Defendant DOE
                                                             27
                                                                   Deputies in the performance of their duties, and made no aggressive movements,
                                                             28
                                                                   no furtive gestures, and no physical movements which would suggest to a
                                                                                                              9
                                                             Case 2:20-cv-02748-ODW-PVC Document 1 Filed 03/24/20 Page 10 of 17 Page ID #:10




                                                             1    reasonable sheriff's deputy that she had the will, or the ability to inflict bodily harm
                                                             2    against any individual.
                                                             3          29.     At all times mentioned herein, Defendant DOE Deputies acted under
                                                             4
                                                                  color and pretense of law, and under color of the statues, ordinances, regulations,
                                                             5
                                                                  policies, practices, customs, and/or usages of the State of California and the
                                                             6
                                                                  Defendant COUNTY. Defendant DOE Deputies deprived Plaintiff JANE DOE of
                                                             7
                                                                  the rights, privileges, and immunities secured to her by the Fourth Amendment to
                                                             8
                                                                  the Constitution of the United States and the laws of the United States, including,
                                                             9
                                                                  but not limited to, the right to be free from unreasonable governmental seizures of
                                                             10
                                                                  her person.
                                                             11
                                                                        30.     Plaintiff JANE DOE had the right to be free from unreasonable
                                                             12
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                                  governmental seizure of her person, a right which was secured to JANE DOE by
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                             13
                                                                  the provisions of the Fourth Amendment to the United States Constitution, and by
       THE COCHRAN FIRM – CALIFORNIA




                                                             14

                                                             15
                                                                  42 U.S.C § 1983. All of these interests were implicated by the wrongful conduct of

                                                             16   Defendant DOE Deputies, which proximately caused physical, mental, and
                                                             17   emotional injuries to JANE DOE.
                                                             18         31.     The individual defendants named herein, separately and in concert,
                                                             19   acted willfully, knowingly, with reckless disregard and deliberate indifference to
                                                             20   the known consequences of their acts and omissions, and purposefully with the
                                                             21   intent to deprive JANE DOE of her federally protected rights and privileges, and
                                                             22   did in fact violate those rights and privileges, entitling JANE DOE to punitive and
                                                             23   exemplary damages in an amount to be proven at the trial of this matter.
                                                             24
                                                                        32.     As a direct and proximate result of the aforementioned wrongful,
                                                             25
                                                                  intentional, and malicious acts and omissions of Defendant DOE Deputies,
                                                             26
                                                                  Plaintiff JANE DOE was placed in great fear for her life and physical well-being,
                                                             27
                                                                  and has suffered and continues to suffer extreme mental and physical pain,
                                                             28
                                                                  suffering, anguish, fright, nervousness, anxiety, grief, shock, humiliation,
                                                                                                             10
                                                             Case 2:20-cv-02748-ODW-PVC Document 1 Filed 03/24/20 Page 11 of 17 Page ID #:11




                                                             1    indignity, embarrassment, and apprehension, all to her damage in a sum to be
                                                             2    determined at trial. As a further proximate result of Defendant DOE Deputies
                                                             3    wrongful, intentional, and malicious acts and omissions, JANE DOE has been
                                                             4
                                                                  required to employ, and did in fact employ physicians to examine, treat, and care
                                                             5
                                                                  for her, and has incurred and continues to incur expenses for emergent medical
                                                             6
                                                                  services and other medical treatment and care in an amount according to proof at
                                                             7
                                                                  trial.
                                                             8
                                                                           33.   Additionally, as a proximate cause of the embarrassment, humiliation,
                                                             9
                                                                  suffering, anguish, grief, shock, indignity, anger, abuse, shame, disgust, assault and
                                                             10
                                                                  battery by Defendant DOE Deputies, JANE DOE may require the services and
                                                             11
                                                                  treatment of mental health providers in an amount to be proven at trial.
                                                             12
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                                           34.   Plaintiff JANE DOE has been forced to incur substantial amounts for
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                             13
                                                                  attorneys’ fees, investigation expenses, and other expenses in the prosecution of
       THE COCHRAN FIRM – CALIFORNIA




                                                             14

                                                             15
                                                                  the above articulated constitutional violations. JANE DOE is entitled to and hereby

                                                             16   demands costs, attorneys’ fees, and expenses pursuant to 42 U.S.C § 1988.
                                                             17                          FOR THE SECOND CAUSE OF ACTION
                                                             18                  (By Plaintiff JANE DOE Against All Defendants for Battery
                                                             19                   [Cal. Gov’t Code §§ 815.2(a), 820(a); Cal. Civ. Code § 43])
                                                             20            35.   Plaintiff JANE DOE incorporates by reference the foregoing
                                                             21   allegations.
                                                             22            36.   All claims asserted herein against the Defendant COUNTY are
                                                             23
                                                                  presented pursuant to the COUNTY's vicarious liability for acts and omissions of
                                                             24
                                                                  municipal employees undertaken in the course and scope of their employment
                                                             25
                                                                  pursuant to California Government Code§§ 815.2 (a) and 820(a).
                                                             26
                                                                           37.   Between the approximate hours of 11:00 a.m. and 12:00 p.m., on July
                                                             27
                                                                  25, 2019, on or around a residential property located at 1542 Sutherland Street, in
                                                             28
                                                                  the city of Lancaster and County of Los Angeles, heretofore unknown Defendant
                                                                                                            11
                                                             Case 2:20-cv-02748-ODW-PVC Document 1 Filed 03/24/20 Page 12 of 17 Page ID #:12




                                                             1    DOE Deputies, while acting under color of state law and in the course and scope of
                                                             2    their employment with the Defendant COUNTY and the Los Angeles County
                                                             3    Sheriff's Department, executed a search warrant on the subjects residence. Upon
                                                             4
                                                                  gaining entry, said male Defendant DOE Deputies violently confronted and
                                                             5
                                                                  detained JANE DOE on the premises of her residence at 1524 Sutherland Street.
                                                             6
                                                                  JANE DOE had committed no criminal offense, and was not armed with any kind
                                                             7
                                                                  of weapon. When Defendant DOE Deputies confronted and detained JANE DOE
                                                             8
                                                                  as described herein, she was in the immediate presence of her birth daughter, M.S.,
                                                             9
                                                                  was completely nude, and not in possession of any kind of weapon. When
                                                             10
                                                                  Defendant DOE Deputies confronted JANE DOE as described herein, she was
                                                             11
                                                                  plainly and obviously exhibiting signs of being on her menstrual cycle, and clearly
                                                             12
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                                  communicated this fact to the male Defendant DOE Deputies immediately after
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                             13
                                                                  they gained entry into the interior of the subjects residence.
       THE COCHRAN FIRM – CALIFORNIA




                                                             14

                                                             15
                                                                        38.    Without warning, in a manner that shocks the conscience, Defendant

                                                             16   DOE Deputies proceeded to detain JANE DOE by violently confronting her with
                                                             17   guns drawn, and proceed to violently escort her out the subject residence and onto
                                                             18   the public street area without securing, or allowing JANE DOE to secure any form
                                                             19   of sufficient clothing, protective outer wear, or feminine hygiene products.
                                                             20         39.    Without warning, Defendant DOE Deputies proceeded to unjustifiably
                                                             21   batter Plaintiff JANE DOE by acts which included, but were not limited to, pulling
                                                             22   JANE DOE onto the public streets, slamming JANE DOE down to the ground,
                                                             23   placing their knees on JANE DOE's torso and using their hands to violently force
                                                             24
                                                                  JANE DOE's head into the ground, and restraining JANE DOE in a prone position
                                                             25
                                                                  with her legs hobbled in an unreasonably excessive manner. Throughout the time
                                                             26
                                                                  in which she was battered by Defendant DOE Deputies, JANE DOE was
                                                             27
                                                                  completely nude, was clearly and plainly exhibiting signs of her menstrual cycle,
                                                             28
                                                                  was in the immediate presence of her birth daughter, minor M.S., and not in
                                                                                                            12
                                                             Case 2:20-cv-02748-ODW-PVC Document 1 Filed 03/24/20 Page 13 of 17 Page ID #:13




                                                             1    possession of any kind of weapon. Throughout the time in which she was assaulted
                                                             2    and battered by Defendant DOE Deputies, JANE DOE had committed no criminal
                                                             3    offense, was not legally detained, was not resisting the involved deputies, was not
                                                             4
                                                                  engaged in any actions which would have led a reasonable sheriff's deputy to
                                                             5
                                                                  believe that she had committed, or was about to commit, any criminal offense, and
                                                             6
                                                                  did not undertake any actions which would have led a reasonable sheriff's deputy
                                                             7
                                                                  to believe that she posed the risk of violence to any person.
                                                             8
                                                                        40.    At no time during the course of these events did Plaintiff JANE DOE
                                                             9
                                                                  pose any reasonable or credible threat of violence to Defendant DOE Deputies, nor
                                                             10
                                                                  did she do anything to justify the force used against her, and the same was
                                                             11
                                                                  excessive, outrageous, unnecessary, and unlawful.
                                                             12
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                                        41.    Plaintiff JANE DOE is informed, believes, and thereupon alleges, that
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                             13
                                                                  in assaulting and battering her, as described in the foregoing paragraphs of this
       THE COCHRAN FIRM – CALIFORNIA




                                                             14

                                                             15
                                                                  Complaint, Defendant DOE Deputies acted outside the scope of their jurisdiction

                                                             16   and without authorization of law, and acted willfully, maliciously, knowingly, with
                                                             17   reckless disregard and callous indifference to the known consequences of their acts
                                                             18   and omissions, and purposefully with the intent to deprive JANE DOE of her
                                                             19   protected rights and privileges, and did in fact violate the aforementioned rights
                                                             20   and privileges, thereby warranting punitive and exemplary damages against
                                                             21   Defendant DOE Deputies in an amount to be proven at the trial of this matter.
                                                             22         42.    As a direct and proximate result of the aforementioned wrongful,
                                                             23   intentional, and malicious acts and omissions of Defendant DOE Deputies,
                                                             24
                                                                  Plaintiff JANE DOE was placed in great fear for her life and physical well-being,
                                                             25
                                                                  and has suffered and continues to suffer extreme mental and physical pain,
                                                             26
                                                                  suffering, anguish, fright, nervousness, anxiety, grief, shock, humiliation,
                                                             27
                                                                  indignity, embarrassment, and apprehension, all to her damage in a sum to be
                                                             28
                                                                  determined at trial.
                                                                                                            13
                                                             Case 2:20-cv-02748-ODW-PVC Document 1 Filed 03/24/20 Page 14 of 17 Page ID #:14




                                                             1
                                                                        43.    As a further proximate result of Defendant DOE Deputies wrongful,

                                                             2    intentional, and malicious acts and omissions, JANE DOE has been required to
                                                             3    employ, and did in fact employ physicians to examine, treat, and care for her, and
                                                             4    has incurred and continues to incur expenses for medical services and other
                                                             5    medical treatment and care in an amount according to proof at trial.
                                                             6                         FOR THE THIRD CAUSE OF ACTION
                                                             7
                                                                          (By Plaintiffs JANE DOE and M.S., Against Defendant COUNTY OF
                                                             8
                                                                      LOS ANGELES and DOES 1 through 50 for Negligence and Negligent
                                                             9
                                                                  Infliction of Emotional Distress [Cal. Government Code §§ 815.2 (a), 820 (a)])
                                                             10
                                                                        44.    Plaintiffs restate and incorporate by reference the foregoing
                                                             11
                                                                  paragraphs of this Complaint as it set forth in full at this point.
                                                             12
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                                        45.    All claims asserted herein against the Defendant COUNTY are
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                             13
       THE COCHRAN FIRM – CALIFORNIA




                                                             14
                                                                  presented pursuant to the Defendant COUNTY's vicarious liability for acts and

                                                             15
                                                                  omissions of municipal employees undertaken in the course and scope of their
                                                             16   employment pursuant to California Government Code §§ 815.2(a) and 820(a).
                                                             17         46.    Between the approximate hours of 11:00 a.m. and 12:00 p.m. on July
                                                             18   25, 2019, on or around a residential property located at 1542 Sutherland Street in
                                                             19   the city of Lancaster, when the heretofore unknown Defendant DOE Deputies,
                                                             20   while acting in the course and scope of their employment with the Defendant
                                                             21   COUNTY and the Los Angeles County Sheriff's Department, executed a search
                                                             22   warrant on the subject residence. During the execution of this warrant, multiple
                                                             23
                                                                  deputies armed with firearms, assault rifles, and shotguns, violently gained entry
                                                             24
                                                                  into the residence without issuing warnings that were reasonably calculated to put
                                                             25
                                                                  Plaintiffs on notice as to the reasons for their presence in the home. Upon gaining
                                                             26
                                                                  entry, said male Defendant DOE Deputies violently confronted JANE DOE,
                                                             27

                                                             28



                                                                                                             14
                                                             Case 2:20-cv-02748-ODW-PVC Document 1 Filed 03/24/20 Page 15 of 17 Page ID #:15




                                                             1    without having probable cause or reasonable suspicion to believe that she had
                                                             2    committed a crime, or would commit a crime in the future.
                                                             3          47.     While Plaintiff JANE DOE was unclothed, and visibly nude, she was
                                                             4
                                                                  led outside the residence and into a public area while handcuffed and visibly
                                                             5
                                                                  bleeding from her menstrual cycle. Defendant DOE Deputies further used
                                                             6
                                                                  unreasonable force against JANE DOE by lying her down in prone position while
                                                             7
                                                                  handcuffed, visibly naked, and visibly bleeding from her menstrual cycle. during
                                                             8
                                                                  broad daylight, and in the presence of multiple male Defendant DOE Deputies,
                                                             9
                                                                  other residents, and passersby. Defendant DOE Deputies then proceeded to use
                                                             10
                                                                  excessive and unreasonable force by unreasonably hobbling JANE DOE's legs
                                                             11
                                                                  while she lay in a prone position while excessively and unreasonably handcuffed,
                                                             12
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                                  visibly naked, and visibly bleeding from her menstrual cycle in broad daylight, and
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                             13
                                                                  in the presence of multiple male Defendant DOE Deputies, other residents, and
       THE COCHRAN FIRM – CALIFORNIA




                                                             14

                                                             15
                                                                  passersby. Thereafter, Defendant DOE Deputies conducted, or caused to be

                                                             16   conducted, an unreasonable and unconstitutional strip search of JANE DOE, while
                                                             17   she remained unreasonably restrained in a police vehicle.
                                                             18         48.     All of the foregoing events were directly witnessed by Plaintiff's birth
                                                             19   daughter, M.S., who was present at the residence and suffered severe emotional
                                                             20   distress upon witnessing the manner in which her mother was treated by
                                                             21   defendants.
                                                             22         49.     At all times relevant to the events described herein, the involved
                                                             23   Defendant Deputies had a duty to act reasonably, and in accordance with the
                                                             24
                                                                  reasonable and ordinary care which would be expected of similarly situated
                                                             25
                                                                  sheriff's deputies. In committing each of the acts and omissions herein described,
                                                             26
                                                                  the individual defendants' conduct fell below the national and local standards of
                                                             27
                                                                  care applicable to similarly situated law enforcement personnel, and the manner in
                                                             28
                                                                  which defendants executed the subject warrant, employed force, and failed to
                                                                                                            15
                                                             Case 2:20-cv-02748-ODW-PVC Document 1 Filed 03/24/20 Page 16 of 17 Page ID #:16




                                                             1    undertake any reasonable efforts to secure the presence of a female deputy in direct
                                                             2    contravention of written and unwritten training protocols, all fell below the
                                                             3    standards of reasonable care within the law enforcement community.
                                                             4
                                                                         50.    As a proximate result of the above-described conduct of the
                                                             5
                                                                  Defendants, and each of them, Plaintiffs suffered extreme pain and severe mental
                                                             6
                                                                  anguish, as well as mental and physical damage to their minds and bodies.
                                                             7
                                                                         51.    As a further proximate result of the above-described conduct of the
                                                             8
                                                                  Defendants, and each of them, including DOES 1 through 50, Plaintiffs sustained
                                                             9
                                                                  the above-described injuries, and incurred expenses in an amount according to
                                                             10
                                                                  proof at trial.
                                                             11
                                                                                     FOR THE FOURTH CAUSE OF ACTION
                                                             12
                                                                        (By All Plaintiffs Against All Defendants for Intentional Infliction of
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                             13
                                                                          Emotional Distress [Cal. Government Code §§ 815.2(a), 820(a)])
       THE COCHRAN FIRM – CALIFORNIA




                                                             14
                                                                         52.    Plaintiffs restate and incorporate by reference the foregoing
                                                             15
                                                                  paragraphs of this Complaint as if set forth in full at this point.
                                                             16
                                                                         53.    All claims asserted herein against the Defendant COUNTY are
                                                             17
                                                                  presented pursuant to the Defendant COUNTY's vicarious liability for acts and
                                                             18

                                                             19
                                                                  omissions of municipal employees undertaken in the course and scope of their

                                                             20   employment pursuant to California Government Code §§ 815.2(a) and 820(a).
                                                             21          54.    The above conduct of the individual defendants was outrageous, and
                                                             22   undertaken with reckless disregard of the probability that plaintiffs would suffer
                                                             23   severe emotional distress.
                                                             24          55.    As a direct and proximate result of the above-described acts and
                                                             25   omissions of the Defendant DOE Deputies, and each of them, Plaintiffs have
                                                             26   suffered severe emotional distress, great mental plain, suffering, anguish, fright,
                                                             27
                                                                  horror, nervousness, grief, anxiety, worry, and shock, all to their damage in a sum
                                                             28
                                                                  to be determined at trial.

                                                                                                             16
                                                             Case 2:20-cv-02748-ODW-PVC Document 1 Filed 03/24/20 Page 17 of 17 Page ID #:17




                                                             1                                            PRAYER
                                                             2          WHEREFORE, PLAINTIFFS JANE DOE, and M.S. pray for judgment
                                                             3    against Defendants as follows:
                                                             4
                                                                        1. For general damages in an amount to be determined according to proof at
                                                             5
                                                                            trial;
                                                             6
                                                                        2. For medical and related expenses according to proof at trial;
                                                             7
                                                                        3. For cost of suit incurred herein;
                                                             8
                                                                        4. For punitive damages against the individual Defendants in an amount to
                                                             9
                                                                            be determined according to proof at trial;
                                                             10
                                                                        5. For attorneys’ fees and expert witness fees incurred herein;
                                                             11
                                                                        6. For statutory damages as permitted by law; and
                                                             12
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                                        7. For such other and further relief as the Court deems just and proper.
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                             13
                                                                                                   JURY DEMAND
       THE COCHRAN FIRM – CALIFORNIA




                                                             14

                                                             15
                                                                        PLAINTIFFS hereby demand that a jury be empanelled for the trial of this

                                                             16   matter.
                                                             17

                                                             18   DATED: March 24, 2020                  Respectfully submitted,
                                                             19                                          THE COCHRAN FIRM CALIFORNIA
                                                             20                                          By:     /s/
                                                             21                                                  BRIAN T. DUNN
                                                                                                                 Attorneys for Plaintiffs
                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28



                                                                                                            17
